Exhibit 10.3

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of the         day
of            between                       (“Recipient”) and deCODE genetics,
Inc. (the “Corporation”).

WHEREAS, on                     , the Administrator approved the issuance of
restricted stock pursuant to the terms and conditions of this Agreement and
subject to the provisions of the Corporation’s 2006 Equity Incentive Plan, as
amended from time to time (the “Plan”);

NOW, THEREFORE, it is agreed as follows:

1.                                      Consideration.  In consideration of
          , Corporation is issuing                      (the “Shares”) of common
stock, $0.001 par value (“Common Stock”), of the Corporation to the Recipient.

2.                                      Vesting.   The Shares shall vest and be
free of all restrictions otherwise imposed by this Agreement as set forth on
Schedule A.


3.                                      ISSUANCE AND RETENTION OF SHARE
CERTIFICATES.  PROMPTLY AFTER THE EXECUTION OF THIS AGREEMENT BY THE RECIPIENT,
THE CORPORATION, AT ITS DISCRETION, SHALL CAUSE THE BANK OF NEW YORK, THE
TRANSFER AGENT FOR THE COMMON STOCK (TOGETHER WITH ITS SUCCESSORS AND ASSIGNS,
THE “TRANSFER AGENT”), TO EITHER (I) MAKE A BOOK ENTRY RECORD SHOWING OWNERSHIP
FOR THE SHARES IN THE NAME OF THE RECIPIENT SUBJECT TO THE TERMS AND CONDITIONS
OF THIS AGREEMENT, OR (II) ISSUE ONE OR MORE SHARE CERTIFICATES EVIDENCING THE
SHARES; PROVIDED, THAT UNTIL SUCH TIME AS THE SHARES SHALL VEST, THE CORPORATION
SHALL RETAIN SUCH SHARE CERTIFICATES AND THE RECIPIENT SHALL DELIVER SUCH STOCK
POWERS WITH RESPECT TO THE SHARES, ENDORSED IN BLANK, AS THE CORPORATION MAY
REQUEST.  THE SHARES SHALL BE ISSUED FROM COMMON STOCK RESERVED FOR ISSUANCE
PURSUANT TO THE PLAN.  THE RECIPIENT UNDERSTANDS THAT THE CORPORATION WILL, AND
THE RECIPIENT HEREBY AUTHORIZES THE CORPORATION TO, ISSUE SUCH INSTRUCTIONS TO
THE TRANSFER AGENT AS THE CORPORATION MAY DEEM NECESSARY OR PROPER TO COMPLY
WITH THE INTENT AND PURPOSES OF THIS AGREEMENT.


4.                                      RELEASE OF SHARES.  WITHIN THIRTY (30)
DAYS OF VESTING, THE CORPORATION SHALL DELIVER TO THE RECIPIENT A CERTIFICATE
EVIDENCING THE OWNERSHIP OF ALL OF THE SHARES THAT HAVE SO VESTED (THE “VESTED
SHARES”) OR, AT THE REQUEST OF THE RECIPIENT, SHALL ARRANGE FOR A TRANSFER OF
THE VESTED SHARES IN BOOK ENTRY FORM TO A BROKERAGE ACCOUNT DESIGNATED BY THE
RECIPIENT.


5.                                      FORFEITURE.  IN THE EVENT OF THE
RECIPIENT’S TERMINATION OF EMPLOYMENT OR SERVICE WITH THE CORPORATION OR A
SUBSIDIARY PRIOR TO VESTING, ALL SHARES (OTHER THAN VESTED SHARES) SHALL BE
FORFEITED.


6.                                      TRANSFERABILITY.  THE RECIPIENT SHALL
NOT SELL, ASSIGN, EXCHANGE, TRANSFER, PLEDGE, HYPOTHECATE OR OTHERWISE DISPOSE
OF OR ENCUMBER ANY SHARES OTHER THAN VESTED SHARES, WHICH SHALL BE FREELY
TRANSFERABLE, SUBJECT TO APPLICABLE SECURITIES LAWS.

  


--------------------------------------------------------------------------------


7.                                      Rights as a Stockholder.  The Recipient
shall not have any rights as a stockholder, including, without limitation, the
right to vote and to receive dividends, with respect to any Shares other than
Vested Shares.

8.                                      Investment Purpose.  The Recipient
represents that the Shares are being acquired for investment and that the
Recipient has no present intention to transfer, sell or otherwise dispose of the
Shares, except in compliance with applicable securities laws, and the parties
agree that the Shares are being acquired in accordance with and subject to the
terms, provisions and conditions of this Agreement.

9.                                      Election Under Section 83(b) of the
Code.
 
                                                                                               
(a)                                The Recipient understands that Section 83 of
the United States Internal Revenue Code of 1986, as amended (the “Code”) taxes
as ordinary income the difference between the amount paid for the Shares (or
zero is no payment is made for the Shares) and the Fair Market Value of the
Shares as of the date on which the Shares are substantially vested, within the
meaning of Section 83. The Recipient understands that he may elect to have his
taxable income determined at the time he acquires the Shares rather than when
and as the Shares have vested by filing an election under Section 83(b) of the
Code with the Internal Revenue Service no later than thirty (30) days after the
date of acquisition of the Shares. The Recipient understands that failure to
make a timely filing under Section 83(b) will result in his recognition of
ordinary income, as the Shares vest, on the difference between the purchase
price, (or zero if no payment is made for the Shares) and the Fair Market Value
of the Shares at the time such vesting occurs. The Recipient further
understands, however, that if Shares with respect to which an election under
Section 83(b) has been made are forfeited to the Corporation, such forfeiture
will be treated as a sale on which there is realized a loss equal to the excess
(if any) of the amount paid (or zero if no payment is made) by the Recipient for
the forfeited Shares over the amount realized (if any) upon their forfeiture. 
If the Recipient has paid nothing for the forfeited Shares and has received no
payment upon their forfeiture, the Recipient understands that he will be unable
to recognize any loss on the forfeiture of the Shares even though the Recipient
incurred a tax liability by making an election under Section 83(b). 
 
                                                                                               
(b)                               The Recipient understands that he should
consult with his tax advisor regarding the advisability of filing with the
Internal Revenue Service an election under Section 83(b) of the Code, which must
be filed no later than thirty (30) days after the date of the acquisition of the
Shares pursuant to this Agreement.  Failure to file an election under Section
83(b), if appropriate, may result in adverse tax consequences to the Recipient. 
The Recipient acknowledges that he has been advised to consult with a tax
advisor regarding the tax consequences to the Recipient of the acquisition of
Shares hereunder.  ANY ELECTION UNDER SECTION 83(b) THE RECIPIENT WISHES TO MAKE
MUST BE FILED NO LATER THAN 30 DAYS AFTER THE DATE ON WHICH THE RECIPIENT
ACQUIRES THE SHARES.  THIS TIME PERIOD CANNOT BE EXTENDED.  THE RECIPIENT
ACKNOWLEDGES THAT TIMELY FILING OF A SECTION 83(b) ELECTION IS THE RECIPIENT’S
SOLE RESPONSIBILITY. 

2


--------------------------------------------------------------------------------


(c)                                The Recipient will notify the Corporation in
writing if he files an election pursuant to Section 83(b) of the Code.  The
Corporation intends, in the event it does not receive from the Recipient
evidence of such filing, to claim a tax deduction for any amount which would
otherwise be taxable to the Recipient in the absence of such an election. 



10.                               Plan Governs.  Notwithstanding anything in
this Agreement to the contrary, the terms of this Agreement shall be subject to
the terms of the Plan, which is incorporated into and forms a part of this
Agreement; and this Agreement is subject to all interpretations, amendments,
rules and regulations promulgated by the Administrator from time to time
pursuant to the Plan.  Except where the context clearly implies or indicates the
contrary, all capitalized terms used herein shall have the meaning ascribed to
them in the Plan.  A copy of the Plan may be obtained by the Recipient from the
office of the Secretary of the Corporation

11.                               Successors, Assigns and Heirs.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and the
successors and assigns of the Corporation and the heirs and personal
representatives of the Recipient.

12.                               Governing Law.  This Agreement shall be
governed by the laws of the State of Delaware applicable to agreements made and
to be performed entirely within such State.

13.                               Amendment.  This Agreement may not be altered,
modified, changed or discharged, except by a writing signed by or on behalf of
both the Corporation and the Recipient.

14.                               Not A Service Or Employment Contract.  This
Agreement is neither a service nor an employment contract.  Nothing in this
Agreement shall be deemed to: (i) create in any way whatsoever any obligation on
the Recipient’s part to continue any relationship which he might have as an
Employee,  Non-Employee Director or Consultant for the Corporation or any
Subsidiary or (ii) obligate the Corporation or any Subsidiary, or their
respective stockholders, boards of directors, officers or employees to continue
any relationship which the Recipient might have as an Employee, Non-Employee
Director or Consultant for the Corporation or Subsidiary.

15.                               Notices.  Any notices provided for in this
Agreement shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Corporation to the
Recipient, five (5) days after deposit in the mail, postage prepaid, addressed
to the recipient at the address specified below or at such other address as the
Recipient hereafter designates by written notice to the Corporation.

16.                               Gender.  Whenever the context requires, words
denoting gender in this Agreement shall include the masculine, feminine and
neuter.

*****

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have signed this Restricted Stock Agreement as
of the date first written above.

deCODE genetics, Inc.

 

 

 

 

 

By:

 

 

 

Name: Kari Stefansson

 

Title: Chairman and Chief Executive Officer

 

 

ATTACHMENTS:

Schedule A: Vesting Schedule

deCODE genetics, Inc. 2006 Equity Incentive Plan

RECIPIENT

 

 

 

Name:

Address:

 

4


--------------------------------------------------------------------------------


Schedule A

Vesting Schedule

5


--------------------------------------------------------------------------------